Exhibit 10.1

CONSULTING AGREEMENT

THIS CONSULTING AGREEMENT (this “Agreement”) is made and entered into effective
as of the 16th day of March, 2012 (the “Effective Date”), by and between
InfuSystem Holdings, Inc., a Delaware corporation, having a business address of
2450 South Shore Blvd., Suite 402, League City, Texas 77573 (the “Company”), and
Jonathan P. Foster, having a business address of 109 Red Berry Lane, Easley,
South Carolina 29642 (“Consultant”).

WITNESSETH:

WHEREAS, the Company is desirous of Consultant providing certain services to the
Company, and Consultant desires to provide such services to the Company;

NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained, the parties hereto hereby agree as follows:

1. Services. The Company hereby retains Consultant to serve as the Company’s
Chief Financial Officer effective as of the Effective Date and to exercise such
authority, perform such executive duties and functions and discharge such
responsibilities as the Chief Executive Officer of the Company may from time to
time determine, consistent with the Consultant’s position in the Company.

2. Compensation. In consideration for the services provided by the Consultant
hereunder, the Company shall pay the Consultant a fee of $25,000 on the 15th day
of each month during the Term and $25,000 on the last day of each month during
the Term. The Company agrees to begin with a payment of $25,000 on March 16,
2012. The Consultant agrees to waive participation in all of Company’s employee
benefit plans, programs or arrangements, to the extent legally possible without
violating the terms of any such plans, programs or arrangements, and sign any
documentation that may be necessary to effect such waiver.

3. Expenses. The Company agrees to reimburse the Consultant for all expenses
reasonably and actually incurred by the Consultant in performing services under
this Agreement, including but not limited to travel, maintaining necessary
certifications, cell phone and office supplies, in accordance with Company
policy as applicable to other executive officers.

4. Term; Termination. This Agreement shall be effective as of the Effective Date
and shall continue until September 15, 2012 (the “Term”). Prior to expiration of
the Term, the Company may terminate this Agreement and the Consultant’s
engagement hereunder, provided that unless such termination is for Cause, the
Company will not be relieved of its obligation to make the payments as scheduled
pursuant to paragraph 2 through the expiration of the Term. For purposes of the
foregoing, Cause shall mean the Consultant’s: (i) material failure, refusal, or
neglect to perform his reasonable responsibilities as Chief Financial Officer,
(ii) conviction of a felony or crime involving moral turpitude, or (iii) gross
negligence or willful misconduct that has an adverse effect upon the Company;
provided that with respect to (i) and (iii) above, to the extent curable, the
Company shall first provide the Executive with 30 days advance written notice of
a proposed termination for Cause, and an opportunity to cure the conduct giving
rise to the proposed termination for Cause within such 30 day period.

 

1



--------------------------------------------------------------------------------

5. Possible Employment at End of Term. The parties acknowledge that at the end
of the Term it is anticipated that the Company will hire the Consultant as a
permanent employee to serve as the Chief Financial Officer of the Company, if
the Company then needs a permanent Chief Financial Officer and if the Consultant
has performed satisfactorily during the Term. The parties will enter into an
employment agreement at that time on terms to be negotiated by the parties.

6. Cooperation with the Company. The Consultant shall cooperate and work with
the Company in connection with the Consultant’s activities under this Agreement.
The Consultant shall keep the Company informed as to the Consultant’s activities
under this Agreement. Unless otherwise instructed in writing, Consultant shall
report to, and deal with, the Chief Executive Officer of the Company in
connection with his performance hereunder.

7. Relationship of the Parties; Taxes. Both the Company and Consultant agree
that Consultant will act as an independent contractor in the performance of his
duties under this Agreement. Nothing contained in this Agreement shall be deemed
to constitute a relationship of agency, joint venture, partnership or any other
relationship than that specified. Amounts payable hereunder shall be subject to
applicable withholding taxes.

8. Indemnification. During the Term and thereafter, the Company shall indemnify
the Consultant to the fullest extent permitted by applicable law, and the
Consultant shall be entitled to the protection of insurance policies the Company
may elect to maintain generally for the benefit of its officers, with respect to
all costs, charges and expenses whatsoever incurred or sustained by the
Consultant in connection with any action, suit or proceeding to which he may be
made a party by reason of being or having been an officer of the Company or
having served any other enterprise as a director, officer or employee at the
request of the Company. The Company shall maintain director and officer
insurance at reasonable and customary levels which shall also cover the
Consultant.

9. Notice. For purposes of this Agreement, notices, demands and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when delivered by hand, via overnight courier or
by United States mail, certified or registered, return receipt requested,
postage prepaid, to the respective business addresses set forth in the opening
paragraph of this Agreement.

10. Modification, Waiver, Amendments. No provision of this Agreement may be
waived or discharged unless such waiver or discharge is agreed to in writing,
signed by the Consultant and the Company. No waiver by any party hereto at any
time of any breach by any other party hereto of, or compliance with, any
condition or provision of this Agreement to be performed by such other party
shall be deemed a waiver of any similar or dissimilar provisions or conditions
at the same or at any prior or subsequent time. No amendments, modifications or
additions to this Agreement, including but not limited to any modification to
the Term, shall be binding unless in writing and signed by all parties hereto.

 

2



--------------------------------------------------------------------------------

11. Applicable Law. This Agreement shall be governed in all respects whether as
to validity, construction, capacity, performance or otherwise, by the laws of
the State of South Carolina, without regard to choice of law principles.

12. Severability. The provisions of this Agreement shall be deemed severable and
the invalidity or unenforceability of any provision shall not affect the
validity or enforceability of the other provisions hereof.

13. Entire Agreement. This Agreement constitutes the entire agreement between
the parties with respect to the subject matter hereof, and any prior
understanding or representation of any kind preceding the date of this Agreement
shall not be binding upon either party except to the extent incorporated in this
Agreement.

14. Assignment, Delegation and Subcontracting. Neither party may assign,
delegate or subcontract its rights or obligations under this Agreement without
express written consent of the other party.

15. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original but all of which together shall
constitute one and the same instrument.

[Signatures on Following Page.]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Consulting Agreement to be
effective as of the day and year first hereinabove written.

 

INFUSYSTEM HOLDINGS, INC. By:  

/s/ Sean McDevitt

Name:  

Sean McDevitt

Its:  

Chief Executive Officer

CONSULTANT

/s/ Jonathan P. Foster

Jonathan P. Foster

 

4